Exhibit 10.7

 

Second AMENDMENT TO

EIGHTEENTH Amended and Restated MASTER LEASE AGREEMENT

 

 

THIS SECOND AMENDMENT TO EIGHTEENTH Amended and Restated MASTER LEASE AGREEMENT
(“Amendment”) is executed this 27th day of October, 2015  effective as of the
1st day of November, 2015 (the “Amendment Effective Date”) among FC‑Gen Real
Estate, LLC, a limited liability company organized under the laws of the State
of Delaware (“Landlord”), having its chief executive office located at 4500 Dorr
Street, Toledo, Ohio  43615‑4040, and Genesis Operations LLC, a limited
liability company organized under the laws of the State of Delaware (“Tenant”),
having its chief executive office located at 101 East State Street, Kennett
Square, Pennsylvania 19348.

R E C I T A L S:

A. Landlord and Tenant have previously entered into an Eighteenth Amended and
Restated Master Lease Agreement (as amended, the “Lease”) dated as of August
 1, 2015.

B. Tenant has requested Landlord’s consent to the restructuring of the entities
involved in the operation of the New Haven Facility.  Landlord has agreed to
this request, subject to the terms and conditions set forth in this Amendment.

C. Landlord and Tenant desire to amend the Lease as set forth herein, effective
for all purposes as of the Amendment Effective Date.

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.Definitions.  Any capitalized terms not defined in this Amendment shall have
the meanings set forth in the Lease.

 

2.Added Definitions.  §1.4 of the Lease is amended to add the following
definitions:

“Hospital Subtenant” means Adams County Memorial Hospital, the county hospital
that sub-subleases the New Haven Facility from the Subtenant thereof and is the
licensed operator of the New Haven Facility.

 

“IGT Documents” means those documents entered into between Tenant and/or
Subtenant and Hospital Subtenant, related to the IGT Restructuring including but
not limited to a Sub-Sublease,  Management Agreement,  Intangible Property
License Agreement, Operations Transfer Agreement and Assignment and Assumption
of Admission Agreements.    





--------------------------------------------------------------------------------

 



 

“IGT Restructuring” means the restructuring of the entities involved in the
operation of the New Haven Facility to include the New Haven Facility Subtenant,
as a subtenant, Hospital Subtenant, as a sub-subtenant and a licensed operator,
and the New Haven Facility Subtenant as a manager.

 

3.Default.  §8.1(d) of the Lease is amended to read in its entirety as follows:

(d)[i] The filing by Tenant, Subtenant, Hospital Subtenant or Guarantor of a
petition under the Bankruptcy Code or the commencement of a bankruptcy or
similar proceeding by Tenant, Subtenant, Hospital Subtenant or Guarantor;
[ii] the failure by Tenant, Subtenant, Hospital Subtenant or Guarantor within
ninety (90) days to dismiss an involuntary bankruptcy petition or other
commencement of a bankruptcy, reorganization or similar proceeding against such
party, or to lift or stay any execution, garnishment or attachment of such
consequence as will impair its ability to carry on its operation at the Leased
Property; [iii] the entry of an order for relief under the Bankruptcy Code in
respect of Tenant, Subtenant, Hospital Subtenant or Guarantor; [iv] any
assignment by Tenant, Subtenant, Hospital Subtenant or Guarantor for the benefit
of its creditors; [v] the entry by Tenant, Subtenant, Hospital Subtenant or
Guarantor into an agreement of composition with its creditors; [vi] the approval
by a court of competent jurisdiction of a petition applicable to Tenant,
Subtenant, Hospital Subtenant or Guarantor in any proceeding for its
reorganization instituted under the provisions of any state or federal
bankruptcy, insolvency, or similar laws; [vii] appointment by final order,
judgment, or decree of a court of competent jurisdiction of a receiver of a
whole or any substantial part of the properties of Tenant, Subtenant, Hospital
Subtenant or Guarantor (provided such receiver shall not have been removed or
discharged within ninety (90) days of the date of his qualification);
notwithstanding the foregoing, no such event listed in this clause (d) occurring
in regards to Hospital Subtenant shall constitute a Default if the IGT Documents
shall have been terminated by Tenant and/or Subtenant within 90 days of such
event.

4.IGT Documents.  Article 14 of the Lease is amended to add a new §14.19 as
follows:

IGT Documents.  Tenant and Subtenant of the New Haven Facility shall not modify,
or issue a consent or waiver in

2

--------------------------------------------------------------------------------

 



connection with, any of the IGT Documents, provided, however, that Tenant and
Subtenant may terminate the IGT documents.  

5.Affirmative Covenants.  §15.1 of the Lease is amended to read in its entirety
as follows:

Affirmative Covenants.  Company, Tenant and Subtenant shall each perform (or
cause Hospital Subtenant to perform) all of its obligations under this Lease,
the Government Authorizations and all Legal Requirements.  If applicable, Tenant
and the New Haven Facility Subtenant shall take all necessary action (or cause
Hospital Subtenant to take such action) to obtain all Government Authorizations
required for the operation of the New Haven Facility as soon as possible after
the Amendment Effective Date of the Second Amendment to Eighteenth Amended and
Restated Master Lease Agreement.

6.IGT Restructuring.  Article 15 of the Lease is amended to add a new §15.17 as
follows:

IGT Restructuring.  Tenant and the New Haven Facility Subtenant acknowledge
that, notwithstanding the IGT Restructuring and the IGT Documents, Tenant and
the New Haven Facility Subtenant are liable for all obligations of Tenant and
the New Haven Facility Subtenant under the Lease Documents.  Tenant and
Subtenant shall deliver to Landlord within three Business Days any notice of
default issued by or received by Tenant or the New Haven Facility Subtenant
under the IGT Documents.

7.Minimum Qualified Capital Expenditures.  §16.6 of the Lease is hereby amended
by the addition of the following language:

Notwithstanding the foregoing, with respect to the New Haven Facility, the
average annual minimum Qualified Capital Expenditures required under this §16.6
shall equal $1,503.00 per bed during the period commencing January 1, 2016 and
terminating upon the expiration or termination of the IGT Documents.  

8.Assignment and Subletting.  §18.1 of the Lease is amended by the addition of
the following language:

Notwithstanding the foregoing, Landlord hereby consents to the New Haven
Facility Subtenant entering into a sub-sublease with the Hospital Subtenant in
the form attached hereto as Exhibit A .



3

--------------------------------------------------------------------------------

 



9.Agreements with Residents.  §18.3 of the Lease is hereby amended by the
addition of the following language:  

Hospital Subtenant is hereby authorized to enter into Occupancy Agreements with
residents of the Leased Property relating to the New Haven Facility under the
same terms as set forth in this §18.3.

10.Current Ratio.  §U.4 of Exhibit U of the Lease is hereby amended by the
addition of the following language:

To the extent that certain assets which have historically (as of December 31,
2014) been classified as current Deferred Income Tax assets are subsequently
categorized as long‑term assets, those Deferred Income Tax assets may be added
back to current assets for purposes of calculating the ratio of current assets
to current liabilities.

11.Representations and Warranties.  In consideration of Landlord’s Agreement to
enter into this Amendment, Tenant hereby represents and warrants to Landlord as
follows:

11.1Compliance.  The New Haven Facility is in compliance with all Legal
Requirements.  All Government Authorizations with respect to the New Haven
Facility are in full force and effect.  Tenant,  the New Haven Subtenant or
Hospital Subtenant holds all Government Authorizations necessary for the
operation of the New Haven Facility in accordance with the Facility Uses.  Any
prior notice to or approval from any licensure authority required in connection
with the IGT Restructuring has been obtained.

11.2Parties in Possession.  Except for the New Haven Facility Subtenant and
Hospital Subtenant, there are no parties in possession of the New Haven Facility
or any portion thereof as managers, lessees, tenants at sufferance, or
trespassers.

11.3IGT Documents and IGT Restructuring.  The IGT Documents are all of the
agreements among Tenant, the New Haven Subtenant and Hospital Subtenant related
to the New Haven Facility and the IGT Restructuring.  Nothing contained in the
IGT Documents will prevent Tenant and the New Haven Subtenant from fulfilling
their respective obligations under the Lease Documents.  The IGT Restructuring
and execution of the IGT Documents have been duly authorized by Tenant and the
New Haven Subtenant.

12.Affirmation.  Except as specifically modified by this Amendment, the terms
and provisions of the Lease are hereby affirmed and shall remain in full force
and effect. 

 

13.Binding Effect.  This Amendment will be binding upon and inure to the benefit
of the successors and permitted assigns of Landlord and Tenant.

 

14.Further Modification.  The Lease may be further modified only by writing
signed by Landlord and Tenant.

 



4

--------------------------------------------------------------------------------

 



15.Counterparts.  This Amendment may be executed in multiple counterparts, each
of which shall be deemed an original hereof, but all of which will constitute
one and the same document.

 

16.Consent of Guarantor.  Each Guarantor shall execute the Consent of Guarantor
set forth below.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 



5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first set forth above.

 

FC-GEN REAL ESTATE, LLC

 

 

 

By: Genesis Healthcare Holding Company I, Inc.,

Signature  /s/ Gabrielle Margrat

its sole member

Print Name:  Gabrielle Margrat

 

 

 

Signature /s/ Jaclyn R. Starr

By: /s/ Erin C. Ibele

Print Name: Jaclyn R. Starr

Erin C. Ibele, Executive Vice President, Head of Human Capital and Corporate
Secretary

 

 

 

WELLTOWER INC. (formerly known as Health Care REIT,  Inc.)

Signature  /s/ Gabrielle Margrat

By: /s/ Erin C. Ibele

Print Name:  Gabrielle Margrat

Erin C. Ibele, Executive Vice President, Head of Human Capital and Corporate
Secretary

 

 

Signature /s/ Jaclyn R. Starr

 

Print Name: Jaclyn R. Starr

(Signing only for the purpose of accepting §1.5 appointment of agency and
agreeing to Secured Party obligations under the Lease.)

 

 

 

GENESIS OPERATIONS LLC

Signature /s/ Allison Elicier

By: /s/ Michael Sherman

Print Name:  Allison Elicier

Michael S. Sherman,

 

Secretary

 

 

Signature /s/ Kathy Kovach

 

Print Name:  Kathy Kovach

Tax I.D. No.:26-0787826

 

 

 



S-1

--------------------------------------------------------------------------------

 

 

 

FC-GEN OPERATIONS INVESTMENT,

 

LLC

Signature /s/ Allison Elicier

 

Print Name:  Allison Elicier

By: /s/ Michael Sherman

 

Michael S. Sherman

Signature /s/ Kathy Kovach

Title: Secretary

Print Name:  Kathy Kovach

 

 

Tax I.D. No.: 27-3237005

 

 

 

EACH SUBTENANT LISTED ON

 

EXHIBIT C HERETO

Signature /s/ Allison Elicier

 

Print Name:  Allison Elicier

By: /s/ Michael Sherman

 

Michael S. Sherman,

Signature /s/ Kathy Kovach

Secretary

Print Name:  Kathy Kovach

 

 

 

S-1

--------------------------------------------------------------------------------